Citation Nr: 1639726	
Decision Date: 09/30/16    Archive Date: 10/13/16

DOCKET NO.  06-02 484	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent for the period of July 26, 2004 through October 30, 2011, and in excess of 20 percent thereafter, for diabetes mellitus, type II, with erectile dysfunction, diabetic retinopathy, hypertension, and tinea pedis, to also include entitlement to separate compensable evaluations for erectile dysfunction, diabetic retinopathy, hypertension, and tinea pedis.

2.  Entitlement to an initial compensable evaluation for the period of July 26, 2004 through October 30, 2011, in excess of 30 percent for the period of October 31, 2011 through April 29, 2014, and in excess of 50 percent thereafter, for bilateral cortical cataracts associated with diabetes mellitus.  

3.  Entitlement to an initial compensable evaluation for the period of July 26, 2004 through October 30, 2011, and in excess of 50 percent thereafter, for peripheral neuropathy of the right upper extremity associated with diabetes mellitus.  

4.  Entitlement to an initial compensable evaluation for the period of July 26, 2004 through October 30, 2011, and in excess of 40 percent thereafter, for peripheral neuropathy of the left upper extremity associated with diabetes mellitus.

5.  Entitlement to an initial compensable evaluation for the period of July 26, 2004 through October 30, 2011, and in excess of 40 percent for the period of October 31, 2011 through April 29, 2014, for peripheral neuropathy of the right lower extremity associated with diabetes mellitus.

6.  Entitlement to an initial compensable evaluation for the period of July 26, 2004 through October 30, 2011, and in excess of 40 percent for the period of October 31, 2011 through April 29, 2014, for peripheral neuropathy of the left lower extremity associated with diabetes mellitus.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Peters, Counsel


INTRODUCTION

The Veteran had active duty service from August 1967 to October 1970, during which he earned the Combat Action Ribbon.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO), which awarded service connection for diabetes mellitus, type II.  The Veteran timely appealed the assigned evaluation for that disability and its subsequent complications.  

The Veteran testified at a hearing before a Decision Review Officer (DRO) in April 2006 and at a Board hearing before the undersigned Acting Veterans Law Judge in October 2009.  Transcripts of those hearings are associated with the claims file.

This case was initially before the Board in February 2011, at which time the Board denied service connection for hyperlipidemia and facioscapulohumeral muscular dystrophy (FSHD) and also denied an increased evaluation for the Veteran's bilateral hearing loss.  The Veteran timely appealed those claims to the United States Court of Appeals for Veterans Claims (Court), which issued a memorandum decision in August 2012 affirming the Board's decision respecting the service connection for hyperlipidemia and FSHD.  That memorandum decision, however, vacated the February 2011 Board decision respecting the increased evaluation claim for bilateral hearing loss.  Subsequently, the Board again denied an increased evaluation for bilateral hearing loss in December 2013.  The Board finds that the above issues are therefore final and will no longer be discussed in this decision.  

In the February 2011 decision, the Board additionally remanded the diabetes mellitus claim and the included complications of erectile dysfunction, hypertension, diabetic retinopathy and bilateral cortical cataracts for additional development.  

The Board also remanded increased evaluation claims for tinea pedis and peripheral neuropathy of the bilateral upper and lower extremities for the issuance of a statement of the case.  Such was issued by the AOJ in April 2011 and the Veteran submitted a timely substantive appeal, VA Form 9, respecting those issues in June 2011.  Accordingly, the Board also has jurisdiction over those claims on appeal at this time.

The case has been returned to the Board at this time for further appellate review.  The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Since the February 2011 remand of the issues of increased diabetes mellitus and its complications, the AOJ has issued rating decisions regarding those issues in December 2013 and, most recently, in November 2014.  The Board notes that no statement of the case or supplemental statement of the case respecting the above issues has been promulgated since the February 2011 Board remand.  

The Board notes that several pieces of relevant evidence regarding the increased evaluation claims have been received since that February 2011 remand and no supplemental statement of the case respecting those issues.  As the Veteran's representative cited in the March 2016 informal hearing presentation, if any relevant evidence has been received since the issuance of the last statement of the case or supplemental statement of the case, VA is required to provide, in a statement of the case or supplemental statement of the case, the claimant with notice of the evidence considered and give the claimant a reasonable opportunity to respond to the evidence, including the opportunity to submit additional evidence in response.  The Board construes these statements by the Veteran's representative to be a non-waiver of evidence received since the Board's last February 2011 remand.

Finally, while issues on appeal were adjudicated in a November 2014 rating decision, the issues adjudicated therein were not solely the issues currently on appeal; such intermingling of adjudication of appellate and non-appellate issues is necessarily confusing.  Thus, in the interest of due process and because of the non-waiver of evidence, the Board finds that a remand is necessary in order for the AOJ to readjudicate the increased evaluation claims for the Veteran's diabetes mellitus and its complications.  

Accordingly, the case is REMANDED for the following action:

The AOJ should review the claims file and readjudicate the Veteran's claims for increased evaluation of diabetes mellitus, type II, with erectile dysfunction, diabetic retinopathy, hypertension, and tinea pedis, to include entitlement to separate compensable evaluations for erectile dysfunction, diabetic retinopathy, hypertension, and tinea pedis; bilateral cortical cataracts; and, peripheral neuropathy of the bilateral upper and lower extremities.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JOHN L. PRICHARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

